On May 6,1968 the court entered the following order:
On February 17, 1967, the court decided that the above plaintiff was not entitled to recover and its petition was dismissed. Eli Lilly and Company v. United States, 178 Ct. Cl. 666, 372 F. 2d 990 (1967). Subsequent thereto, however, the court entered an order dated February 28, 1967, in which it amended the judgment of the court by eliminating from its conclusion of law the words “and its petition is dismissed” and substituted therefor the words “on its petition filed on July 26, 1961, and the case is remanded to the trial commissioner for further proceedings on plaintiff’s motion to amend the petition.”
On April 30, 1968, plaintiff filed herein a motion to withdraw its motion to amend its petition and to enter judgment for defendant. Concurrently with the filing of plaintiff’s aforesaid motion, the parties filed herein their stipulation, signed by the attorneys of record, in which they agree that the court may enter as its conclusion of law in this case the following:
Upon the foregoing findings of fact, which are made a part of the judgment herein, the court concludes as a matter of law that plaintiff is not entitled to recover and its petition is dismissed.
Upon consideration of the above and the commissioner’s Memorandum Eeport for Judgment filed May 3,1968 recommending that, in accordance with the stipulation of the parties, the court enter its final judgment in this action that *801plaintiff is not entitled to recover and tbat the petition be dismissed, which recommendation is adopted by the court:
IT IS ORDERED that plaintiff’s motion to withdraw its motion to amend petition and to enter judgment for defendant be and the same is granted and plaintiff’s petition is dismissed.